Exhibit 10.4

 

LOGO [g224705page043.jpg]

Strictly Private & Confidential

Alistair Macdonald

July 27, 2016

Dear Alistair

Re: Proposed grant of equity awards

The purpose of this letter is to set out the offer made by INC Research
Holdings, Inc. (the “Company”) for the grant of certain equity awards to you
under the Company’s 2014 Equity Incentive Plan (the “2014 Plan”) in connection
with and contingent upon your commencing service as the Chief Executive Officer
of the Company on October 1, 2016. Such equity awards shall be subject to the
final approval of the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”).

1. Promotion Equity Grant. On or about August 1, 2016, the Company intends to
grant to you the following awards (the “Promotion Awards”) under the terms of
the 2014 Plan:

(i) a stock option award with an award value of $750,000; and

(ii) a restricted stock unit award with an award value of $1,500,000.

The Promotion Awards shall vest in equal annual instalments of twenty-five
percent (25%) over four years from the date of grant, subject to your continued
employment. The Promotion Awards shall be subject to accelerated vesting in the
event your employment is terminated upon or within twelve (12) months following
a Change in Control either (i) by the Company without Cause or (ii) by you for
Good Reason. The terms “Cause”, “Good Reason” and “Change of Control” shall have
the meaning given to them in the 2014 Plan and/or the applicable award
agreements. Additional terms and conditions of the Promotion Awards shall be
determined by the Compensation Committee in its sole discretion.

2. 2017 Annual LTI Award. At the same time as annual equity awards are made to
other executive officers of the Company in the calendar year 2017, and assuming
you remain employed as Chief Executive Officer at such time, the Company intends
to grant to you equity awards with a target award value equal to 300% of your
then-current base salary (the “LTI Award”). The LTI Award may be in the form of
stock options, restricted stock units or such other form as permitted under the
2014 Plan. The vesting terms and other terms and conditions of the LTI Award
shall be determined by the Compensation Committee in its sole discretion.

 

LOGO [g224705snap1.jpg]



--------------------------------------------------------------------------------

    

 

LOGO [g224705snap3.jpg]

 

3. The number of shares determined as the “award value” of the Promotion Award
and the LTI Award as described above shall be determined by the Compensation
Committee in its sole discretion consistent with its policies for determining
award values for awards granted to executive officers of the Company generally.
The Promotion Award and the LTI Award shall be subject to the terms of the 2014
Plan as in effect from time to time and the terms and conditions of the
applicable award agreements (as determined by the Compensation Committee),
including any clawback policies currently in effect or subsequently adopted by
the Company with respect to the 2014 Plan or as required by law or regulation.

4. This letter may be executed in one or more counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this letter by facsimile or email shall be effective delivery
of a manually executed counterpart of this letter.

5. This letter is governed by and shall be construed in accordance with the laws
of the State of Delaware.

 



--------------------------------------------------------------------------------

    

 

LOGO [g224705snap3.jpg]

 

Yours sincerely /s/ Christopher L. Gaenzle

Christopher L. Gaenzle

Chief Administrative Officer & General Counsel

for and on behalf of

INC Research Holdings, Inc.

Acknowledged and agreed as of July 27, 2016

 

/s/ Alistair Macdonald Alistair Macdonald

 